DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 23 and 27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the specific makeup of the one or more LEDS or the valve mechanism was not required by the previous search. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23 and 27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 12 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). In particular, claim 12 recites “that is implanted entirely beneath the skin of the patient” in line 2. Claim 12 should be amended to recite “that is configured to be implanted entirely underneath the skin of the patient.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 12-13, 15, 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0209573 to Brugger.	As to claim 1, Brugger discloses a method for establishing access to a blood vessel of a patient, the method comprising: implanting a port device under a skin of the patient, wherein the port device comprises: a first tapered seat configured to receive a tip of a first access tube, the first tapered seat having a proximal portion, a distal portion, and a conical section extending between the proximal portion and the distal portion; and an interface surface configured to engage (i) the blood vessel of the patient or (ii) a vascular access catheter, the interface surface having an aperture in fluid communication with the distal portion of the first tapered seat; introducing the tip of the first access tube into the port device via the proximal portion of the first tapered seat; and advancing the tip of the first access tube toward the distal portion of the first tapered seat to create a mismatch fit with a diameter of the tip of the first access tube along the conical section of the first tapered seat when the first tapered seat receives the first access tube in use, wherein the mismatch fit is adapted to cause an increase in flow during treatment (see markup of Figures 2 and 3 below, as well as [0030] which describes a tapered upstream end 22 of passage 20 mating with a standard needle). 	
    PNG
    media_image1.png
    816
    766
    media_image1.png
    Greyscale
	As to claim 2, Brugger further discloses the method wherein the mismatch fit is further configured to decrease a cross-sectional sealing area (Figure 3). 	As to claim 4, Brugger discloses the method wherein the tip of the first access tube is cylindrical (N, Figures 2 and 3). 	As to claim 12, Brugger discloses a fully implantable port device for establishing access to a blood vessel of a patient that is implanted entirely beneath the skin of the patient, the device comprising: a first tapered seat configured to receive a tip of a first access tube, the first tapered seat having a proximal portion, a distal portion, and a conical section extending between the proximal portion and the distal portion; and an interference surface configured to engage (i) the blood vessel of the patient or (ii) a vascular access catheter, the interface surface having an aperture in fluid communication with the distal portion of the first tapered seat; wherein the proximal portion of the first tapered seat is configured to receive the tip of the first access tube therethrough, and wherein the first tapered seat is configured to create a mismatch fit with a diameter of the tip of the first access tube along the conical section when in use, wherein the mismatch fit is adapted to cause an increase in flow during treatment (see markup of Figures 2 and 3 below, as well as [0030] which describes a tapered upstream end 22 of passage 20 mating with a standard needle). 
    PNG
    media_image1.png
    816
    766
    media_image1.png
    Greyscale
	As to claim 13, Brugger further discloses the device wherein the mismatch fit is further configured to decrease a cross-sectional sealing area (Figure 3). 	As to claim 15, Brugger discloses the device wherein the tip of the first access tube is cylindrical (N, Figures 2 and 3).	As to claim 24, Brugger discloses the device wherein the diameter of the distal end of the first access tube is greater than a diameter of the distal portion of the first tapered seat (Figures 2 and 3). 	As to claim 25, Brugger discloses the method wherein the device is implanted so that the device is disposed and anchored entirely within subcutaneous tissue [0029]. 	As to claim 26, Brugger discloses the method wherein the diameter of the distal end of the first access tube is greater than a diameter of the distal portion of the first tapered seat (Figures 2 and 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0209573 to Brugger.	As to claim 3, Brugger discloses the method except wherein a distance between the proximal portion and the distal portion of the first tapered seat is between about 1.0mm and 5.0mm. Instead, Brugger teaches that the port will be implanted beneath the skin by a distance in the range from about 3mm to 20mm from 5mm to 15mm. In Figures 4A and 9, the length of the tapered seat appears to be equal to the distance that the port is implanted beneath the skin. Therefore, Examiner deduces that the distance between the proximal portion and the distal portion of the first tapered seat is between about 3mm to 20mm from 5mm to 15mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Brugger with the step of a distance between the proximal portion and the distal portion of the first tapered seat being between about 1.0mm and 5.0mm.	As to claim 14, Brugger discloses the device except wherein a distance between the proximal portion and the distal portion of the first tapered seat is between about 1.0mm and 5.0mm. Instead, Brugger teaches that the port will be implanted beneath the skin by a distance in the range from about 3mm to 20mm from 5mm to 15mm. In Figures 4A and 9, the length of the tapered seat appears to be equal to the distance that the port is implanted beneath the skin. Therefore, Examiner deduces that the distance between the proximal portion and the distal portion of the first tapered seat is between about 3mm to 20mm from 5mm to 15mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Brugger with the distance between the proximal portion and the distal portion of the first tapered seat being between about 1.0mm and 5.0mm. 
Claims 10-11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0209573 to Brugger in view of US 2004/0199220 to Cantlon.	As to claim 10, Brugger discloses the method as claimed, but fails to further disclose the method comprising illuminating one or more light sources on a guide of the port device, wherein the guide is configured to engage the proximal portion of the tip of the first access tube and to assist in directing the tip of the first access tube toward the first tapered seat, and wherein illumination of the light sources causes the light sources to be visible through a skin of the patient. In analogous prior art, Cantlon discloses the method comprising illuminating one or more light sources on a guide of the port device, wherein the guide is configured to engage the proximal portion of the tip of the first access tube and to assist in directing the tip of the first access tube toward the first tapered seat, and wherein illumination of the light sources causes the light sources to be visible through a skin of the patient (light sources as seen in a block 172, Figure 8 and [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Brugger with the step of illuminating one or more light sources on a guide of the port device, wherein the guide is configured to engage the proximal portion of the tip of the first access tube and to assist in directing the tip of the first access tube toward the first tapered seat, and wherein illumination of the light sources causes the light sources to be visible through a skin of the patient to indicate the location of a port [0032].	As to claim 11, the modified method of Brugger further discloses the method wherein the port device comprises a receiver coil for receiving an electrical current, the method further comprising: positioning an electromagnetic inducer in proximity to the receiver coil to cause the light sources to be illuminated (activation can be the inducing of current in a coil, alerting a sensor, manipulating a activator, [0032]). 	As to claim 21, Brugger discloses the device further comprising a guide configured to engage the proximal portion of the tip of the first access tube and to assist in directing the tip of the first access tube toward the first tapered seat, wherein the guide comprises one or more light sources configured to be illuminated so as to be visible through a skin of the patient. In analogous prior art, Cantlon discloses the device comprising illuminating one or more light sources on a guide of the port device, wherein the guide is configured to engage the proximal portion of the tip of the first access tube and to assist in directing the tip of the first access tube toward the first tapered seat, and wherein illumination of the light sources causes the light sources to be visible through a skin of the patient (light sources as seen in a block 172, Figure 8 and [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Brugger with the step of illuminating one or more light sources on a guide of the port device, wherein the guide is configured to engage the proximal portion of the tip of the first access tube and to assist in directing the tip of the first access tube toward the first tapered seat, and wherein illumination of the light sources causes the light sources to be visible through a skin of the patient to indicate the location of a port [0032].	As to claim 22, the modified device of Brugger discloses the device further comprising a receiver coil for receiving an electrical current, wherein the light sources are configured to be illuminated when an electromagnetic inducer is positioned in proximity to the receiver coil (activation can be the inducing of current in a coil, alerting a sensor, manipulating a activator, [0032]).

Allowable Subject Matter
Claims 5-9 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claim 5, Brugger discloses “the method wherein the port device further comprises a second tapered seat for receiving a tip of a second access tube, the method further comprising: advancing the tip of the second access tube toward a distal portion of the second tapered seat to create a match fit with a diameter of the second access tube,” in addition to other limitations.	Regarding claim 16, Brugger discloses the device “wherein the device further comprises a second tapered seat for receiving a tip of a second access tube, wherein the second tapered seat is configured to create a match fit with a diameter of the second access tube when in use” in addition to other limitations. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 12-13, 15, 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783